Citation Nr: 1431044	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  13-16 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Eligibility for Department of Veterans Affairs non-service-connected death pension benefits.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to service connection for hypertension for accrued benefits purposes.

4.  Entitlement to service connection for malaria for accrued benefits purposes.

5.  Entitlement to service connection for dysentery for accrued benefits purposes.

6.  Entitlement to service connection for beriberi for accrued benefits purposes.

7.  Entitlement to service connection for ischemic heart disease with congestive heart failure and swollen legs for accrued benefits purposes.

8.  Whether new and material evidence has been received to reopen a claim for service connection for malnutrition for accrued benefits purposes.

9.  Whether new and material evidence has been received to reopen a claim for service connection for cataracts for accrued benefits purposes.

10.  Whether new and material evidence has been received to reopen a claim for service connection for poor hearing for accrued benefits purposes.

11.  Entitlement to a special monthly compensation based on the aid and attendance of another person or being housebound for accrued benefits purposes.


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had recognized guerrilla service from May 1945 to February 1946.  He died in June 2011.  The appellant is the Veteran's widow.

This case comes before the Board of Veterans Appeals (the Board) on appeal from July 2011 and August 2012 rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The decision below addresses the claims for non-service-connected death pension benefits and for service connection for the cause of the Veteran's death.  Adjudication of the remaining claims on appeal is deferred pending completion of the development sought in the remand that follows the decision.


FINDINGS OF FACT

1.  The Veteran's service from May 1945 to February 1946 does not make the appellant eligible for the award of death pension benefits.

2.  The Veteran died in April 2002; his death certificate lists the cause of death as atherosclerotic heart disease.

3.  The Veteran was not service-connected for any disabilities during his lifetime.

4.  Neither atherosclerotic heart disease nor any other cardiac disorder was manifested during the Veteran's period of active service, nor was any such disorder otherwise related to such service.

5.  There is no objective medical evidence showing that a disability that originated in service, or a service-connected disability, caused or contributed to the Veteran's death.


CONCLUSIONS OF LAW

1.  The criteria for eligibility for VA non-service-connected death pension benefits have not been met.  38 U.S.C.A. §§ 101(2), 107, 1541 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 3.41, 3.203 (2013).

2.  The Veteran's death was not caused, or substantially or materially contributed to, by a disability incurred in or aggravated by his active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  In the context of a claim for DIC benefits, the VCAA notice must include (1) a statement of the disabilities, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53. (2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) (Mayfield I), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, subsequent RO actions may "essentially cure[] the error in the timing of notice").

The Board notes that the appellant was apprised of VA's duties to both notify and assist in correspondence dated in July 2011, September 2011, and March 2012.  Although the complete notice required by the VCAA was not provided until after the agency of original jurisdiction (AOJ) initially adjudicated the appellant's claims, "the appellant [was] provided the content-complying notice to which [s]he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does not find that the late notice under the VCAA requires remand prior to the present adjudication.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

Specifically regarding VA's duty to notify, the notifications to the appellant apprised her of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the AOJ's possession, what additional evidence and/or information was needed from the appellant, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the appellant's behalf.  The appellant was further apprised in the September 2011 notice letter that the Veteran was never service connected for any disability during his lifetime.  The VCAA notice dated in September 2011 also provided the appellant with an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the Veteran's death.  Hupp, supra.

Regarding VA's duty to assist, the Board notes that the Veteran's service treatment records and post-service medical records have been obtained and associated with the claims file.  The appellant has additionally submitted the Veteran's death certificate and multiple statements in support of her claim.  The Board finds that there is no duty on VA's part to obtain a medical opinion because there is no competent evidence of record indicating that the heart disease that brought about the Veteran's death is associated with any injury or disease that could be traced to his military service.  McLendon v. Nicholson, 20 Vet. App. 79(2006).  The appellant has not alleged that there are any outstanding records probative of the claims decided herein that need to be obtained.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

Further, concerning the appellant's claim for non-service-connected death pension benefits, as will be explained below, there is no legal basis upon which the benefits may be awarded, and the appellant's claim must consequently be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of the VCAA have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

II.  Analysis

A.  Non-Service-Connected Death Pension Benefits

In order to establish basic eligibility for VA disability pension benefits, it is required, in part, that the individual in respect to whom pension is claimed be a veteran who had active military, naval, or air service.  See 38 U.S.C.A. §§ 101(2), (24), 1521(a), (j) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.6 (2013).  The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  "Active military, naval, and air service" includes "active duty," which is defined as full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a), (b).  "Armed Forces" consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes, as authorized by 38 U.S.C.A. § 107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.40 (2013), but not for pension benefits under Chapter 15.  38 U.S.C.A. § 107.  In particular, service in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits.  Similarly, service department certified recognized guerrilla service and unrecognized guerrilla service under a recognized commissioned officer, only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946, is included for compensation benefits, but not for pension benefits.  38 C.F.R. § 3.40(b), (c), (d).  

In other words, the law provides that non-service-connected death pension benefits are not available to the surviving spouse of one who served in the recognized guerrilla forces, the New Philippine Scouts, or the Philippine Army.

In this case, the Veteran had regular Philippine Army service as well as recognized guerilla service.  However, neither type of service is considered "active military service" under 38 U.S.C.A. § 101(24) for the purpose of non-service-connected death pension benefits.  Therefore, as a matter of law, the appellant is not eligible for non-service-connected death pension benefits.  See 38 U.S.C.A. § 107(a); Cacalda v. Brown, 9 Vet. App. 261, 265-66 (1996).  She does not contend that the service as verified by the service department is erroneous in such a way as to warrant a further request to the service department to verify or re-certify additional military service.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994).  As the law is dispositive in this case, the claim must be denied because of the lack of legal entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  Eligibility criteria for entitlement to non-service-connected death pension are not met, and the claim must be denied.

B.  Service Connection for Cause of the Veteran's Death

The Veteran died in June 2011.  According to his death certificate, the immediate cause of death was atherosclerotic heart disease.  At the time of his death, the Veteran was not service connected for any disability.  The appellant contends that the Veteran's death should be service connected because she claims that he underwent experiences and illnesses during service that caused later disability and eventually brought about his death.  

A surviving spouse of a qualifying Veteran who died of a service-connected disability is entitled to receive DIC benefits. 38 U.S.C.A. § 1310 (West 2002 and Supp. 2013); 38 C.F.R. § 3.312 (2013).  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was either the principal or contributory cause of death.  Id.  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2013).  To be a contributory cause of death, the evidence must show that the service-connected disability contributed substantially or materially to the cause of death, or that there was a causal relationship between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(c) (2013).  In effect, the service-connected disability, to be a contributory cause of death, must be shown to have aided or lent assistance to the cause of death, combined with the principal cause of death.  Id.  It is not sufficient to show that it casually shared in producing death; instead, a causal relationship must be shown.  Id.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

Here, a review of the Veteran's service treatment records does not reflect findings of or treatment for heart problems at any time during service.  In particular, the Board notes that the Veteran was found to have a normal cardiovascular system on his February 1945 separation medical examination.  Post-service medical evidence reflects that the Veteran was found to have a faint Grade I heart murmur at an October 2009 physical examination, although the only cardiac diagnosis assigned at that time was hypertension.  He was also diagnosed with poor vision, poor muscle control and poor locomotion, and "General Debility Due to Senile Degeneration."  Records further document that he was being treated as of 2010 for multiple cardiac disorders, including congestive heart failure, ischemic heart disease, hypertensive heart disease, degenerative valvular heart disease, and essential hypertension.  There are no medical records from the intervening years to indicate that the Veteran developed a chronic heart disorder during service or at any point before his treatment in 2010 that continued to his death.  He is thus not entitled to a presumption of service connection for cardiovascular disease, which requires that the disease be manifested to a compensable degree within one year of discharge from active duty.  38 C.F.R. §§ 3.307(a) and 309(a).

Post-service medical records submitted by the appellant document the Veteran's treatment for heart problems from 2010 up to the time of his death.  The Veteran's death certificate indicates that the immediate cause of death was atherosclerotic heart disease, although the municipal health officer who signed the death certificate submitted a letter in October 2011 in which he stated that he was not the Veteran's' treating physician and had not attended him at the time of death.  The officer stated that he listed "atherosclerotic heart disease" as the cause of the Veteran's death on the death certificate because the Veteran's daughter, who had attended him at his death, reported that the Veteran died of "old age."  The officer attested that the daughter "did not mention any disease or illness her father may have suffered from."  The officer noted that it is his usual practice to label a cause of death as "atherosclerotic heart disease" when "'old age' is mentioned as the cause of death."

In addition, the appellant has submitted multiple written statements to VA.  In that connection, the Board notes that on multiple occasions the appellant has contended that the Veteran's in-service experiences, including diseases she claims he contracted such as malaria and beriberi, caused problems with his heart that eventually led to his death.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death.  The Board concludes in particular that there is no persuasive medical evidence relating the Veteran's fatal disease processes to service.  The Board also finds persuasive the lack of any in-service diagnosis or treatment for any cardiovascular problems.  There is no indication in the record that the Veteran experienced atherosclerotic heart disease or any other cardiac disorder while in service.  Further, the municipal health officer who signed the Veteran's death certificate indicated in his October 2011 letter that the Veteran likely died from "old age."  

The Board acknowledges that the appellant has stated, in multiple written submissions to VA, that she believes the Veteran's in-service experiences directly contributed to his death.  In this regard, the Board notes that in order for the appellant's claim to be granted, the record would have to contain competent evidence linking a disease process that caused or contributed to his death to his military service or to service-connected disability.  However, relevant law and regulations do not provide for the grant of service connection, including for the cause of death, in the absence of competent evidence linking the disability or death to service.  The Board has considered the appellant's contentions that the Veteran's in-service experiences contributed to his death.  However, as a layperson, the appellant is not competent to give a medical opinion on the medical causation question presented here.  Thus, while the appellant is competent to report symptoms observable to a layperson, such as pain; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, she is not competent to independently opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Thus, the appellant's assertions as to the cause of her husband's death have no probative value.  

For all the foregoing reasons, the claim of service connection for the cause of the Veteran's death must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
ORDER

Eligibility for Department of Veterans Affairs non-service-connected death pension benefits is denied.

Entitlement to service connection for the cause of the Veteran's death is denied.


REMAND

In the August 2012 rating decision, the RO denied the appellant's claims for entitlement to service connection for hypertension, malaria, dysentery, beriberi, and ischemic heart disease with congestive heart failure and swollen legs for accrued benefits purposes.  The RO also denied the appellant's petition to reopen previously denied claims for service connection for malnutrition, cataracts, and poor hearing, all also for accrued benefits purposes.  Additionally, the RO denied the appellant's claim of entitlement to a special monthly compensation based on the aid and attendance of another person or being housebound for accrued benefits purposes.  In multiple statements submitted from September 2012 to February 2013, the appellant submitted correspondence expressing disagreement with the denial of these claims.  This matter must be returned to the RO for appropriate consideration and issuance of a statement of the case with regard to such issues.  Manlincon v. West, 12 Vet. App. 238 (1999).

In view of the foregoing, the case is REMANDED for the following action:

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

Appropriate action must be taken pursuant to 38 C.F.R. § 19.26 in response to the appellant's timely notice of disagreement, including issuance of an appropriate statement of the case, pertaining to the denial of the appellant's claims for entitlement to service connection for hypertension, malaria, dysentery, beriberi, and ischemic heart disease with congestive heart failure and swollen legs for accrued benefits purposes, as well as her petition to reopen previously denied claims for service connection for malnutrition, cataracts, and poor hearing, all also for accrued benefits purposes, and her claim of entitlement to a special monthly compensation based on the aid and attendance of another person or being housebound for accrued benefits purposes, so that the appellant may have the opportunity to complete the appeal by filing a timely substantive appeal.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


